OliveR, Judge:
The above appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
*647IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the Court, as follows:
1. That the involved merchandise, consisting of one Haag-Streit 900 Slit Lamp and one Goldman Applanation Tonometer, was entered on or after the effective date of the Customs Simplification Act of 1956 (Public Law 927, 84th Cong., T.D. 54165) and is not identified on the Final List published by the Secretary of the Treasury pursuant thereto (T.D. 54521).
2. That on or about the date of exportation, the price at which such or similar merchandise was freely sold or offered in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, said price including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States was equal to the invoice unit values, less 20 per centum, plus $10.00 packing charge.
3. The appeal may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove, and abandoned in all other respects.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), and that such statutory value equals the invoice unit values, less 20 per centum, plus $10 packing charge.
Judgment will be rendered accordingly.